                        Case 18-19837-LMI           Doc 53       Filed 12/17/18      Page 1 of 2




       ORDERED in the Southern District of Florida on December 14, 2018.




                                                           Laurel M. Isicoff
                                                           Chief United States Bankruptcy Judge


                        UNITED STATES BANKRUPTCY COURT
                          SOUTHERN DISTRICT OF FLORIDA
_____________________________________________________________________________
                                www.flsb.uscourts.gov
   In re:

  LIGIA ARIAS                                                                Case No: 18-19837-LMI
                                                                             Chapter 13
  Debtors.                              /

                                   ORDER AWARDING ATTORNEY’S FEES

         THIS CAUSE came before the Court on December 4, 2018, upon Debtor’s Motion to Value and

  Determine Secured Status of Lien on Real Property Held by Trojan Capital Investments, LLC [DE #21]

  (“Motion”) and Order Continuing Motion to Value and Setting Deadlines ECF # 21 [DE #34] (“Order”).

  The Order, having required Trojan Capital Investments, LLC to provide an appraisal to Debtor by November

  27, 2018, the appraisal not having been provided by such date, and based upon on the record and a separate

  order having been entered setting the Motion for an evidentiary hearing, it is

          ORDERED as follows:

      1. The Law Offices of Damian G. Waldman, P.A., located at 10333 Seminole Blvd., Units 1 and 2
         Seminole, FL 33778, is ordered to pay Michele Hanash, Esq. $175.00 in attorney’s fees within
         fourteen (14) days of entry of this order.

                                                           ###


  Debtor’s attorney shall serve a conformed copy of this Order upon the interested parties and shall file a Certificate of
  Service in accordance with Local Rule 2002-1(F).
                  Case 18-19837-LMI   Doc 53   Filed 12/17/18   Page 2 of 2




Submitted by:
The Law Office of Michele L. Hanash
Michele L. Hanash, Esq.
Florida Bar No. 26186 
1000 Lincoln Road, Suite 208
Miami, Florida 33139
305-902-8158 - Phone
Michele@hanashlaw.com




                                        Page 2 of 2
